On Rehearing and Additional Conclusions of Eact.
Appellee has filed a motion for rehearing and a request for additional conclusions of fact in this cause, and in accordance with such request we make the following additional findings of fact, to wit:
There was testimony tending to show that the line shaft at the time of the injury to appellee was rusty, and the verdict of the jury embraces a finding that it -was rusty, and in deference to the verdict we so find. We further find that there was no platform back of the drum upon which to stand.
Appellee took orders from both Bacon and McLeod.
Holmes was about to be caught by the line shaft when appellee pushed him oil the idler pipe.
These additional findings do not change the result reached in the opinion. The fact that there was rust on the line shaft, and that there was no platform back of the drum upon which to stand, did not constitute negligence on the part of the appellant as to Holmes.
As stated in the opinion, the appellant not being negligent as to Holmes, the person sought to be rescued, the appellee was not entitled to recover.
Appellee’s motion for rehearing is overruled, and his request for additional conclusions is granted in part, as above set out